Citation Nr: 0729697	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-07 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1986 to March 
1989 and from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In August 
2006, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2005).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving in the Philippines and 
the Persian Gulf, he was exposed to combat and non-combat 
stressors that support a PTSD diagnosis.  Despite reporting 
that he received psychiatric treatment at Ft. Sam Houston 
Army Hospital, his service medical records are negative for 
evidence of any psychiatric disability during service.  A 
February 2007 response from the National Personnel Records 
Center (NPRC) indicated that no records related to the 
veteran for treatment at the Ft. Sam Houston Army Hospital 
had been found.  Similarly, despite reports of shrapnel 
wounds sustained during combat in both the Philippines and 
Iraq, his service medical records are negative for any 
evidence demonstrating shrapnel wounds sustained during 
combat.  Significantly, on VA examination in May 1994, 
following his separation from service, no such wounds were 
reported, and no residuals of such wounds were observed.

The veteran's service personnel records demonstrate that he 
served as a cannon fire direction specialist and as a single 
channel radio operator.  He had a Top Secret security 
clearance for a portion of his service and received Tagalog 
language instruction.  He was additionally trained in air 
assault and as a parachutist.  His records show that he 
served as a member of a special forces team and that he 
served in the Persian Gulf but do not show service in the 
Philippines.  He received awards consistent with service in 
the Persian Gulf and as a parachutist.  However, these awards 
are not indicative of combat.  Because the veteran's official 
documentation does not support a finding that he engaged in 
combat with the enemy, his assertions of service stressors 
are not sufficient to establish the occurrence of such 
events, and instead his reported stressors must be verified.  

Treatment records show that the veteran was first diagnosed 
with PTSD in May 2001.  He has continued to receive treatment 
for PTSD since that time.  With a diagnosis of PTSD, the 
remaining question before the Board is whether the veterans' 
PTSD diagnosis is based upon a verified in-service stressor.

The veteran's account of his in-service stressors is, for the 
most part, nonspecific.  He reported seeing combat 
(firefights and shelling) while stationed in both the 
Philippines and the Persian Gulf.  As a result of this 
combat, he allegedly sustained shrapnel wounds in his wrist 
and back.  While stationed in the Philippines in 
approximately 1988 to 1989, he reportedly witnessed muslim 
insurgents murder civilians and burn property in a village 
near Sabu City.  While stationed in the Persian Gulf, he 
reported duties that included the clearing of the bodies of 
dead Iraqi soldiers.  He additionally reported reconnaissance 
duties under enemy fire as a member of a protective force 
while in Iraq.  In Iraq, the veteran also reportedly 
witnessed the murdering of a woman and a child.  Finally, the 
veteran reported that he had been held as a prisoner for 
several months.  He did not, however, indicate where he had 
been held as a prisoner.

In August 2006, the Board remanded the claim in part to 
obtain additional, more specific details regarding the 
veteran's reported stressors in effort to enable verification 
of his stressors.  In particular, the Board was seeking 
details as to the locations and approximate times at which 
the veteran and his unit came under enemy fire, and as to 
when and where the veteran was held as a prisoner.  In 
September 2006, VA sent the veteran a letter requesting this 
more specific information.  No response from the veteran, 
however, was forthcoming.  Accordingly, VA attempted to 
obtain verification of the veteran's stressors from the 
United States Army and Joint Services Records Research Center 
(JSRRC) without any additional details.  In a December 2006 
response from JSRRC, VA was advised that the request could 
not be completed.  The United States Army and Joint Services 
Records Research Center noted in particular that the killing 
of civilians was extremely difficult to verify, as an 
official report would have had to have been written and 
filed.  Incidents that had not been reported could not be 
verified.  Additionally, the veteran had not reported any 
time periods during which a search for his unit history could 
be conducted.  In January 2007, VA received a response from 
the NPRC indicating that there was no record of the veteran's 
confinement as a prisoner of war.

Because the veteran's stressors could not be verified, in May 
2007 the Appeals Management Center (AMC) issued a 
supplemental statement of the case again denying the 
veteran's claim for service connection.  Later that month, 
the AMC received notification that the supplemental statement 
of the case had been returned because the veteran was no 
longer at his last known address, and there was no forwarding 
information.  The veteran provided his last known address 
most recently in September 2006.  Nevertheless, the duty to 
assist is not a "one-way street."  "If a veteran wishes help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).   Further, it is the burden of the 
veteran to keep VA apprised of his whereabouts; VA is not 
required "to turn up heaven and earth" to find the correct 
address for a claimant.  See Hyson v. Brown, 5 Vet. App. 262 
(1993). 

VA in this case has been unable to verify the veteran's 
stressors because the veteran has not indicated with any 
degree of specificity stressors capable of verification.  The 
veteran's service medical records do not reflect treatment 
for injuries or psychological trauma following any of the 
incidents enumerated above.  As there is no evidence of 
psychiatric treatment or complaints during service, nor 
verified in-service stressors, the Board finds that a VA 
examination is not required in this case.  The Board is 
sympathetic to the veteran's reports of feeling afraid for 
his life.  However, because his PTSD diagnosis was not based 
upon a stressor verified by VA, service connection for PTSD 
is not warranted.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, May 2003, and 
September 2006; a rating decision in June 2002; a statement 
of the case in November 2003; and a supplemental statement of 
the case in February 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  As discussed above, VA fulfilled its duties 
despite the fact that a 2007 supplemental statement of the 
case sent to the veteran's last known address was returned to 
the RO as undeliverable.  Accordingly, VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2007 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has made reasonable attempts to 
notify the appellant of any evidence that could not be 
obtained.  The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.



ORDER

Service connection for post-traumatic stress disorder is 
denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


